Exhibit 10.5
 
ASSUMED AND AMENDED SECURITY AGREEMENT
 
THIS ASSUMED AND AMENDED SECURITY AGREEMENT (hereinafter, this “Agreement”), is
made and entered into as of the 10th day of October, 2011, by and between
REVOLUTION OILS, LLC, aka RED ROCK DIRECT LLC, (“Debtor”) who assumes all of the
Obligations of RED ROCK PICTURES HOLDINGS INC., a Nevada corporation  (“Red
Rock”), of that certain Security Agreement dated April 20, 2011, between RED
ROCK PICTURES HOLDINGS, INC. and CRISNIC FUND, S.A., a Costa Rican company
(hereinafter “Secured Party”), in conjunction with that certain Secured
Promissory Note (hereinafter “Note”) dated and executed concurrently herewith,
which memorializes a loan from Secured Party, being assumed by Debtor.
 
NOW THEREFORE, in consideration of the loan by Secured Party, the mutual
promises contained herein, and other valuable consideration, Debtor, by this
instrument, grants a security interest in and to the Collateral described in
detail on Exhibit A attached hereto, for the duration of the term of the Note,
on the following terms and conditions.
 
I. DEFINITIONS
 
As used in this Agreement:
 
a.  
“Collateral” means assets described in Exhibit A and all related present and
future property and assets of the Debtor, receivables and their proceeds, all
inventory of the Collateral and their proceeds and all equipment and its
proceeds.

 
b.  
“Debtor” means the owner of the Collateral.

 
c.  
“Indebtedness” means Debtor’s Obligations, Obligations representing the purchase
price of property other than accounts payable arising in connection with the
purchase of inventory on terms customary in the trade, and Obligations under
leases that would be capitalized in accordance with generally accepted
accounting principles.

 
d.  
“Lien” means any security interest, mortgage, pledge, lien, attachment, claim,
charge, encumbrance, agreement retaining title, or lessor’s interest covering
the Collateral.

 
e.  
“Obligations” means existing and future Indebtedness and liability of Debtor to
Secured Party, including attorneys’ fees incurred by Secured Party in enforcing
this Agreement or collecting payment under it.

 
f.  
“Potential Default” means an event or omission that would be a default under
this Agreement or any other document evidencing or creating security for the
Obligation, except for the passage of time or the giving of notice.

 
II. GRANT OF SECURITY INTEREST / RELEASE OF RED ROCK
 
Debtor grants Secured Party a security interest in the Collateral to secure
payment of the Obligations.  Secured Party hereby releases Red Rock from its
security interest in Red Rock pursuant to that certain Security Agreement dated
April 20, 2011, between Red Rock and Secured Party.
 
 
1

--------------------------------------------------------------------------------

 
 
III. DEBTOR’S COVENANTS
 
Debtor promises:
 
a.  
To pay the Obligations to Secured Party when they are due;

 
b.  
To pay all expenses, including attorneys’ fees, incurred by Secured Party in the
perfection, preservation, realization, enforcement, and exercise of its rights
under this Agreement;

 
c.  
To indemnify Secured Party against loss of any kind, including reasonable
attorneys’ fees, caused to Secured Party by reason of its interest in the
Collateral;

 
d.  
To conduct Debtor’s business efficiently and without voluntary interruption;

 
e.  
To preserve all rights, privileges, and franchises held by Debtor’s business;

 
f.  
To keep Debtor’s business property in good repair;

 
g.  
To pay all taxes when due;

 
h.  
To give Secured Party notice of any litigation that may have a material adverse
effect on the business;

 
i.  
Not to change the name or place of business, or to use a fictitious business
name, without first obtaining the agreement of Secured Party in writing;

 
j.  
Not to sell, lease, transfer, or otherwise dispose of the Collateral;

 
k.  
Not to permit Liens on the Collateral, except existing Liens, current tax Liens,
and purchase-money Liens;

 
l.  
Not to use the Collateral for any unlawful purpose or in any way that would void
any effective insurance;

 
m.  
To permit Secured Party, its representatives, and its agents to inspect the
Collateral at any time, and to make copies of records pertaining to it, at
reasonable times at Secured Party’s request;

 
n.  
To perform all acts necessary to maintain, preserve, and protect the Collateral;

 
o.  
Not to move the Collateral from the locations where it is now situated without
first obtaining Secured Party’s agreement in writing;

 
p.  
To notify Secured Party promptly in writing of any default, Potential Default,
or any development that might have a material adverse effect on the Collateral;

 
q.  
To execute and deliver to Secured Party all financing statements and other
documents that Secured Party requests, in order to maintain a first perfected
security interest in the Collateral;

 
 
2

--------------------------------------------------------------------------------

 
 
r.  
To furnish Secured Party the reports relating to the Collateral at Secured
Party’s request;

 
s.  
To receive and use reasonable diligence in collecting the proceeds, and to
deliver the proceeds required to be delivered by this Agreement promptly to
Secured Party;

 
t.  
Not to commingle the proceeds with other property or proceeds;

 
u.  
To keep complete and accurate records of the proceeds, in accordance with
generally accepted accounting principles; and

 
v.  
To provide any service and perform any other acts necessary to keep the
Collateral free and clear of defenses, rights of set-off, and counterclaims.

 
IV. APPOINTMENT OF ATTORNEY-IN-FACT
 
Debtor hereby appoints Reno Rolle or any other person whom Secured Party may
designate, as Debtor’s attorney-in-fact, with the following powers:
 
a.  
To perform any of Debtor’s Obligations under this Agreement in Debtor’s name or
otherwise;

 
b.  
To give notice of Debtor’s right to payment, to enforce that right, and to make
extension agreements with respect to it;

 
c.  
To release persons liable on rights to payment, to compromise disputes with
those persons, and to surrender security, all as Secured Party determines in its
sole discretion when acting in good faith based on information known to it when
it acts;

 
d.  
To prepare and file financing statements, continuation statements, statements of
assignment, termination statements, and the like, as necessary to perfect,
protect, preserve or release Secured Party’s interest in the Collateral;

 
e.  
To endorse Debtor’s name on instruments, documents, or other forms of payment or
security that come into Secured Party’s possession;

 
f.  
To take cash in payment of Obligations;

 
g.  
To verify information concerning rights to payment by inquiry in its own name or
in a fictitious name; and

 
h.  
To prepare, execute, and deliver insurance forms; to adjust insurance claims; to
receive payment under insurance claims; and to apply such payment to reduce
Debtor’s Obligation.

 
V. REPRESENTATIONS OF DEBTOR
 
Debtor covenants, warrants, and represents as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
a.  
Debtor is a limited liability company duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization, and has
all necessary authority to conduct its business wherever it is conducted.

 
b.  
Debtor has been authorized to execute and deliver this Agreement.  The Agreement
is a valid and binding Obligation of Debtor.  The Agreement creates a perfected,
first priority security interest enforceable against the Collateral in which
Debtor now has rights, and will create a perfected, first priority security
interest enforceable against the Collateral in which Debtor later acquires
rights, when Debtor acquires those rights.

 
c.  
Neither the execution and delivery of this Agreement, nor the taking of any
action in compliance with it, will (1) violate or breach any law, regulation,
rule, order, or judicial action binding on Debtor, any agreement to which Debtor
is a party, Debtor’s articles of organization or bylaws; or (2) result in the
creation of a Lien against the Collateral except that created by this Agreement.

 
d.  
No default or Potential Default exists.

 
e.  
Debtor owns and has possession of the Collateral, subject only to those Liens
and adverse claims identified in the schedule attached as Exhibit A.

 
VI. TERMINATION OF THIS AGREEMENT
 
This Agreement will continue in effect even though from time to time there may
be no outstanding Obligations or commitments under this Agreement.  The
Agreement will terminate when (a) Debtor completes performance of all
Obligations to Secured Party, including without limitation the repayment of all
Indebtedness by Debtor to Secured Party; (b) Secured Party has no commitment
that could give rise to an obligation; and (c) Debtor has notified Secured Party
in writing of the termination.
 
VII. DEFAULT
 
Debtor will be in default under this Agreement if:
 
a.  
Debtor fails to pay any installment on the Note when due, or its entire
Indebtedness to Secured Party when due, at stated maturity, on accelerated
maturity, or otherwise;

 
b.  
Debtor fails to make any remittances required by this Agreement;

 
c.  
Debtor commits any breach of this Agreement, or any present or future rider or
supplement to this Agreement, or any other agreement between Debtor and Secured
Party evidencing the Obligation or securing it;

 
d.  
Any warranty, representation, or statement, made by or on behalf of Debtor in or
with respect to the Agreement, is false;

 
e.  
The Collateral is lost, stolen, or damaged;

 
f.  
There is a seizure or attachment of, or a levy on, the Collateral; or

 
 
4

--------------------------------------------------------------------------------

 
 
g.  
Debtor ceases operations, is dissolved, terminates its existence, does or fails
to do anything that allows Obligations to become due before their stated
maturity, or becomes insolvent or unable to meet its debts as they mature.

 
VIII. EVENT OF DEFAULT
 
When an event of default occurs, Secured Party may:
 
a.  
Declare the Obligations immediately due and payable without demand, presentment,
protest, or notice to Debtor, all of which Debtor expressly waives;

 
b.  
Terminate any obligation to make future advances;

 
c.  
Exercise all rights and remedies available to a secured creditor after default,
including but not limited to the rights and remedies of secured creditors under
the California Uniform Commercial Code; and/or

 
d.  
Perform any of Debtor’s Obligations under this Agreement for Debtor’s
account.  Any money expended or Obligations incurred in doing so, including
reasonable attorneys’ fees and interest at the highest rate permitted by law,
will be charged to Debtor and added to the Obligation secured by this Agreement.

 
e.  
Foreclose on the Collateral, by seizure and disposition of the
Collateral.  Debtor must:

 

 
(1) Assemble the Collateral and make it and all records relating to it available
to Secured Party as Secured Party directs.

 

 
(2) Allow Secured Party, its representatives, and its agents to enter the
premises where all or any part of the Collateral, the records, or both may be,
and remove any or all of it.

 
f.  
For the avoidance of doubt, In no event shall Reno Rolle or Todd Wiseman be held
personally liable or accountable to the Secured Party for any indebtedness,
liability and or obligations evidenced by or incurred under the terms of this
Assumed and Amended Security Agreement and the related Share Exchange Agreement,
the Asset Assignment Agreement, the Assumption of Note and Amended Secured
Promissory Note and or any other agreements made an entered into in connection
with the same.

 
IX. NOTICES
 
Notices under this Agreement are considered to be served three (3) days after
they are deposited by international courier, fees prepaid, addressed to the
Debtor at 6019 Olivas Park Drive, Suite C, Ventura, CA  93003.
 
X. MISCELLANEOUS PROVISIONS
 
a.  
Debtor will pay all costs and expenses of collection, including reasonable
attorneys’ fees.

 
 
5

--------------------------------------------------------------------------------

 
 
b.  
No waiver by Secured Party of any breach or default will be a waiver of any
breach or default occurring later.  A waiver will be valid only if it is in
writing and signed by Secured Party.

 
c.  
Debtor’s representations and warranties made in this Agreement will survive its
execution, delivery, and termination.

 
d.  
This Agreement will bind and benefit the successors and assignees of the
Parties, but Debtor may not assign its rights under the Agreement without
Secured Party’s prior written consent.

 
e.  
This contract will be governed by the laws of the state of California, without
regard to the application of principles of conflict of laws.

 
f.  
This Agreement is the entire agreement, and supersedes any prior agreement or
understandings, between Secured Party and Debtor relating to the Collateral.

 
g.  
In the event any dispute surrounding this Agreement shall arise between the
Parties, it shall be resolved by binding arbitration in the Republic of Costa
Rica.  The language for any such arbitration proceeding shall be English.

 
IN WITNESS WHEREOF, Debtor and Secured Party have caused this Assumed and
Amended Security Agreement to be duly executed by a duly authorized officer as
of the date first indicated above.
 

DEBTOR     SECURED PARTY   REVOLUTION OILS, LLC     CRISNIC FUND, SA aka RED
ROCK DIRECT LLC                                 By:     By:
/s/
   
Attorney-in-Fact
   
Anthony Gentile
   
Title 
   
President
 

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Any and all present and future assets and property of REVOLUTION OILS, LLC, aka
RED ROCK DIRECT, LLC; (i) any and all property, plant and equipment, any
inventory,  including but not limited to goods now or hereafter held for sale or
lease or furnished or to be furnished under a contract of service or that are
raw materials, work in progress or materials used or consumed in a business or
possession, or finished goods; (ii) all goods now or hereafter intended to be
used in any business of the Debtor ( and which are not inventory) including but
not limited to, fixtures, equipment, machinery, vehicles and other tangible
personal property, whether described herein or not; (iii) all debts, demands and
choses in action, which are now due and owing or accruing due or which may
hereafter become due, owing or accruing to the Debtor; (iv) all chattel paper
now or hereafter owned by the Debtor; (v) all warehouse receipts, bills of
lading, and other documents of title, whether negotiable or non negotiable, now
or hereafter owned by the Debtor; (vi)  with respect to all Debtor’s personal
property, all books, accounts, invoices, letters, papers, documents, and other
records in any form evidencing or relating thereto, and all contracts,
securities, instruments and other rights or benefits in respect thereof; (vii)
all shares, stock, warrants, bonds, debentures, debenture stock or other
securities now or hereafter owned by the Debtor; (viii) with respect to all
personal property owned by Debtor, all substitutions and replacements, thereof,
increases, additions and accessions thereto and any interest of the Debtor
therein; (ix) Debtor’s direct response television commercial (hosted by Suzanne
Somers) and book currently entitled The Anti-Aging Miracle by Dr. James William
Forsythe, M.D., H.M.D (the “Somers Project”), and any and all proceeds derived
therefrom, including any health supplement sales in  connection therewith; (x)
The feature length film entitled “Endless Bummer”; (xi) the book currently
entitled Sleep and Grow Young  by Dr. James William Forsythe, M.D; (xii) the
Management Agreement with Mike Flynt; and (xiii) with respect to all personal
property of the Debtor, property in any form or fixtures derived directly or
indirectly from any dealing with such property, that indemnifies or compensates
for such property destroyed or damaged.
 
 
 
 
 
 
7

--------------------------------------------------------------------------------